 



Exhibit 10.1
PROMISSORY NOTE AND LOAN MODIFICATION AGREEMENT
A.C. Moore Arts & Crafts, Inc.
130 A.C. Moore Drive
Berlin, NJ 08009
A.C. Moore Incorporated
130 A.C. Moore Drive
Berlin, NJ 08009
Moorestown Finance, Inc.
103 Foulk Road, Suite 200
Wilmington DE 19803
Blackwood Assets, Inc.
103 Foulk Road, Suite 200
Wilmington DE 19803
A.C. Moore Urban Renewal, LLC
130 A.C. Moore Drive
Berlin, NJ 08009
(Individually and collectively, “Borrower”)
Wachovia Bank, National Association
190 River Road
Summit, New Jersey 07901
(hereinafter referred to as the “Bank”)
THIS AGREEMENT is entered into on January 24, 2008 by and between Bank and
Borrower.
RECITALS
Bank is the holder of the following notes: (i) a Promissory Note (the “$35MM
Note”) executed and delivered by Borrower, dated October 28, 2003, as
subsequently amended by a Promissory Note and Loan Modification Agreement, dated
February 22, 2006, Promissory Note and Loan Modification Agreement, dated May 1,
2006, and Promissory Note and Loan Modification Agreement, dated March 12, 2007
(ii) a Promissory Note (the “$22.5MM Note”) executed and delivered by Borrower,
dated October 28, 2003, as subsequently amended by Promissory Note and Loan
Modification Agreement, dated May 1, 2006, and Promissory Note and Loan
Modification Agreement, dated March 12, 2007 (iii) a Promissory Note (the
“$7.5MM Note”; executed and delivered by Borrower, dated October 28, 2003, as
subsequently amended by a Promissory Note and Loan Modification Agreement, dated
May 1, 2006, and Promissory Note and Loan Modification Agreement, dated
March 12, 2007, and certain other loan documents, including without limitation,
a Loan Agreement, dated October 28, 2003 (the “Loan Agreement”), and a Security
Agreement, dated October 28, 2003 (the “Security Agreement”); and
Bank has agreed to waive certain Existing Defaults (as defined below) and
Borrower and Bank have agreed to modify the terms of the Loan Documents; and
In consideration of Bank’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
WAIVER. Borrower may have overstated the value of its inventory for certain
prior reporting periods and as a result Borrower has failed to file its 10Q
report for the fiscal quarter ended September 30, 2007 within the time period
required by the Securities and Exchange Act of 1934. Bank hereby waives the
Existing Defaults (as defined below). Except the Existing Defaults, Borrower
acknowledges and agrees that no act or failure to act on the part of Bank
heretofore shall constitute a waiver by Bank of any right it may otherwise have
under the Loan Documents and the agreement by Bank to the provisions of this
Agreement shall constitute a waiver only to the extent specifically provided for
by this Agreement and that any waiver so specifically provided for by this
Agreement shall be strictly construed so as to limit its application and shall
not be applicable beyond the specific circumstances to which it is specifically
made applicable and shall not be applicable to any similar circumstances that
may hereafter arise or of which Bank did not at the time of execution of this
Agreement have actual knowledge. “Existing Defaults” shall mean failure of the
Borrower as of the date of this Agreement (i) to comply with the Financial
Reporting Requirements set forth in the Loan Documents; (ii) to comply with the
following Representations: Accurate Information, Compliance with Laws, No
Default and Financial Condition of Borrower set forth in the Loan Documents; and
(iii) to comply with the following Affirmative Covenants: Notice of Default and
Other Notices and Compliance with Other Agreements. Existing Defaults shall
specifically not include any Default or Event of Default occurring after the
date of this Agreement other than events referenced as “Existing Defaults” that
with the passage of time, giving of notice or both would constitute a Default or
Event of Default. The waiver of any Existing Defaults shall not include any
defaults or Defaults which may in the future exist as a result of the substance
or content of the historical data reported on the Financial Reports when issued;
provided that Bank shall not recalculate, or require Borrower to recalculate,
any financial covenants set forth in the Loan Documents including without
limitation for the purposes of calculating any Margin, for any prior period to
reflect the results of the Financial Reports for the periods set forth in such
Financial Reports, except that Borrower shall provide to Bank all covenant
calculations provided in the Loan Documents relating to fiscal quarter ending
September 30, 2007.
MODIFICATIONS. The Loan Documents are hereby modified as follows:
     1. Interest Rate. Commencing on the date hereof and continuing until
receipt of the Financial Reports (as defined below), the Interest Rate shall be
a per annum rate equal to the LIBOR-Based Rate plus ninety basis points (0.9%).
“Financial Reports” shall mean (i) restated financial statements for the fiscal
years ended 2004, 2005 and 2006; (ii) restated financial statements for fiscal
quarters ending March 31, 2006, June 30, 2006, September 30, 2006, December 30,
2006, March 31, 2007 and June 30, 2007; (iii) financial statements for the
fiscal quarter ending September 30, 2007; and (iv) such other information
regarding the operation, business affairs, and financial condition of Borrower
as Bank may reasonably request; provided that, in the event Borrower is not
required by the Securities and Exchange Commission to prepare any of the
financial statements set forth in (i) and (ii) above, such financial statements
shall not be included in the definition of Financial Reports.
     2. Demand Deposit Account. Until such time as Borrower has delivered the
Financial Reports to Bank, Borrower shall maintain at all times a demand deposit
account with Bank with a minimum balance of Five Hundred Thousand and 00/100
Dollars ($500,000.00).
ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the notes and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, other than the Existing Defaults, no Default or
event that with the passage of time or giving of notice would constitute a
Default or an Event of Default under the Loan Documents has occurred, all
representations and warranties contained in the Loan Documents are true and
correct as of this date, all necessary action to authorize the execution and
delivery of this Agreement has been taken; and this Agreement is a modification
of an existing obligation and is not a novation.

-2-



--------------------------------------------------------------------------------



 



COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any Collateral pledged to secure the Obligations since the
Collateral was originally pledged; Borrower acknowledges and confirms that the
Bank has existing, valid first priority security interests and liens in the
Collateral; and that such security interests and liens shall secure Borrower’s
Obligations, including this Agreement, and all future modifications, extensions,
renewals and/or replacements of the Loan Documents.
MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Notes, shall control. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement. Terms used in this Agreement
which are capitalized and not otherwise defined herein shall have the meanings
ascribed to such terms in the Notes.
FEES. Borrower shall pay for all reasonable attorney’s fees and all costs and
expenses incurred by Bank in connection with the preparation of this Agreement
and closing the modification herein described.
LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO,
INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR
ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT
MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.
FINAL AGREEMENT. This Agreement and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
DEFINITIONS. The term “Loan Documents”, as used in this Agreement and the other
Loan Documents, refers to all documents, agreements, and instruments executed in
connection with any of the Obligations (as defined herein), and may include,
without limitation, modification agreements, a commitment letter that survives
closing, a loan agreement, any note, guaranty agreements, security agreements,
security instruments, financing statements, mortgage instruments, letters of
credit and any renewals or modifications, whenever any of the foregoing are
executed, but does not include swap agreements (as defined in 11  U.S.C.  § 
101). The term “Obligations”, as used in this Agreement and the other Loan
Documents, refers to any and all indebtedness and other obligations of every
kind and description of the Borrower to the Bank or to any Bank affiliate,
whether or not under the Loan Documents, and whether such debts or obligations
are primary or secondary, direct or indirect, absolute or contingent, sole,
joint or several, secured or unsecured, due or to become due, contractual,
including, without limitation, swap

-3-



--------------------------------------------------------------------------------



 



agreements (as defined in 11  U.S.C.  §  101), arising by tort, arising by
operation of law, by overdraft or otherwise, or now or hereafter existing,
including, without limitation, principal, interest, fees, late fees, expenses,
attorneys’ fees and costs that have been or may hereafter be contracted or
incurred. Any defined term provided for herein and not otherwise defined shall
have the meaning given to it in the Loan Documents.
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.
[SIGNATURE PAGE TO FOLLOW IMMEDIATELY HEREAFTER]

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.

                  A.C. Moore Arts & Crafts, Inc.
Taxpayer Identification Number: 22-3527763
 
           
 
  By:
Name:   /s/ Marc Katz
 
Marc Katz   (SEAL)      Title:   Executive Vice President and Chief Financial
Officer
 
                A.C. Moore Incorporated
Taxpayer Identification Number: 22-2546111
 
           
 
  By:
Name:   /s/ Marc Katz
 
Marc Katz   (SEAL)      Title:   Executive Vice President and Chief Financial
Officer
 
                Moorestown Finance, Inc.
Taxpayer Identification Number: 52-2066272
 
           
 
  By:
Name:   /s/ Marc Katz
 
Marc Katz   (SEAL)      Title:   Executive Vice President and Chief Financial
Officer
 
                Blackwood Assets, Inc.
Taxpayer Identification Number: 52-2066271
 
           
 
  By:
Name:   /s/ Marc Katz
 
Marc Katz   (SEAL)      Title:   Executive Vice President and Chief Financial
Officer
 
                A.C. Moore Urban Renewal, LLC
Taxpayer Identification Number: 56-2388590
 
           
 
  By:
Name:   /s/ Marc Katz
 
Marc Katz   (SEAL)      Title:   Executive Vice President and Chief Financial
Officer
 
                Wachovia Bank, National Association
 
           
 
  By:
Name:   /s/ Dante Bucci
 
Dante Bucci   (SEAL)      Title:   Senior Vice President

-5-